Case 0:21-cr-60020-WPD Document 223 Entered on FLSD Docket 07/08/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        Case No. 21-CR-60020-DIMITROULEAS/SNOW

  UNITED STATES OF AMERICA

  v.

  JONATHAN MARKOVICH, and
  DANIEL MARKOVICH,

                        Defendants.
                                          /

                   GOVERNMENT’S RENEWED MOTION TO EXCLUDE
                    DEFENDANTS’ EXPERT WITNESS AND EVIDENCE

         The United States of America filed a Motion to Exclude Defendants’ Expert Witness [D.E.

  206], which Defendants opposed [D.E. 208], and to which the Government replied, [D.E. 211].

  On July 2, 2021, this Court denied the Government’s Motion to Exclude Defendants’ Expert

  without prejudice to renew it if Defendants did not provide their expert and expert disclosure

  summaries by July 7, 2021. [D.E. 212]. Defendants failed to provide any such disclosure or

  summaries. Defendants have therefore failed to provide any expert disclosure at all by the June

  25 deadline they themselves proposed, and have further failed to meet the extended expert

  disclosure deadline of July 7 that this Court graciously gave them when it denied the Government’s

  initial Motion to Exclude.




                                                  1
Case 0:21-cr-60020-WPD Document 223 Entered on FLSD Docket 07/08/2021 Page 2 of 2




         WHEREFORE the Government respectfully requests that this Court preclude the

  Defendant’s expert witness from testifying given their failure to comply with Rule 16(b)(1)(C),

  Rule 702, this Court’s Pre-Trial Scheduling Order [D.E. 184], and, in particular, this Court’s

  subsequent Order [D.E. 212], which gave Defendants clear notice that their deadline to provide

  expert disclosure to the Government of July 7, 2021, was final.

  Dated: July 8, 2021                                 Respectfully submitted,

                                                      JUAN ANTONIO GONZALEZ
                                                      ACTING UNITED STATES ATTORNEY
                                                      SOUTHERN DISTRICT OF FLORIDA

                                                      JOSEPH S. BEEMSTERBOER
                                                      ACTING CHIEF, FRAUD SECTION
                                                      CRIMINAL DIVISION
                                                      DEPARTMENT OF JUSTICE

                                               By:    /s/ James V. Hayes
                                                      JAMES V. HAYES (FL Bar # A5501717)
                                                      Senior Litigation Counsel
                                                      JAMIE DE BOER (FL Bar #A5502601)
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Criminal Division, Fraud Section
                                                      1400 New York Avenue, N.W.
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 774-4276
                                                      James.Hayes@usdoj.gov
                                                      Jamie.DeBoer@usdoj.gov

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 8, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF.
                                                James V. Hayes




                                                  2
